Per Curiam:
The petition shows that respondent was admitted to practice as an attorney and counselor at law at a General Term of the Supreme Court held in the city of Poughkeepsie, county of Dutchess, State of New York, in May, 1892. A duly certified extract from the minutes of the County Court held in and for the county of Kings on the 26th of March, 1917, shows that to an indictment for grand larceny in the first degree respondent pleaded guilty. Said crime for which he was so convicted being a felony, respondent is disbarred. Present — Clarke, P. J., Laughlin, Scott, Davis and Shearn, JJ. Respondent disbarred. Order to be settled on notice.